PER CURIAM.
Since there is competent substantial evidence in the record to support the factual determination that the appellant voluntarily left her place of employment without good cause, we must affirm the order disqualifying her from receiving benefits entered by the Unemployment Appeals Commission. See § 443.101(1)(a), Pla. Stat. (1997); Ritenour v. Unemployment Appeals Comm’n, 570 So.2d 1106, 1107 (Fla. 5th DCA 1990); Moore v. Florida Unemployment Appeals Comm’n, 498 So.2d 992, 993 (Fla. 1st DCA 1986); Home Fuel Oil Co., Inc. v. Florida Unemployment Appeals Comm’n, 494 So.2d 268, 270 (Fla. 2d DCA 1986); Perez v. State Dep’t of Labor and Employ. Sec., 377 So.2d 806, 807-08 (Fla. 3d DCA 1979); Uniweld Prods., Inc. v. Industrial Relations Comm’n, 277 So.2d 827, 829 (Fla. 4th DCA 1973).
Affirmed.